Citation Nr: 0802350	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  02-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the left thigh, 
Muscle Group XIV.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to October 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Fargo, North Dakota, Medical and Regional Office Center (RO) 
of the Department of Veterans Affairs (VA), which denied the 
veteran an increased rating for his shell fragment wound to 
the left thigh, Muscle Group XIV.  The veteran subsequently 
initiated and perfected an appeal of this determination.  
During the course of this appeal, the veteran has filed, and 
the Board has granted, a Motion for Advancement of his Appeal 
on the Board's Docket.  

This appeal was initially presented to the Board in August 
2004 and again in October 2005; on each occasion, it was 
remanded to the RO for additional development.  In April 
2006, the Board issued a decision awarding the veteran a 
separate 10 percent rating for his shell fragment wound scar 
of the left thigh, and denying a disability rating in excess 
of 10 percent for his injury to the underlying muscle group.  
This decision was appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2007, the Court issued an 
order granting a June 2007 Joint Motion for Remand which 
served to vacate the Board's denial of an increased rating 
for residuals of a shell fragment wound to the left thigh, 
Muscle Group XIV.  That portion of the Board's April 2006 
decision granting the veteran a separate compensable rating 
of 10 percent for his shell fragment wound scar of the left 
thigh was unaffected by the Court's order, and is no longer 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the June 2007 Joint Motion, the Board erred in 
failing to send the increased rating issue back to the RO for 
adequate fulfillment of the Board's October 2005 remand 
order.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding 
"that a remand by this Court or the Board confers on the 
appellant or other claimant, as a matter of law, a right to 
compliance with the remand orders").  Specifically, in its 
2005 remand order, the Board directed that the RO afford the 
veteran a VA orthopedic examination to consider, among other 
questions, "whether any findings pertaining to the veteran's 
left knee are related to his shell fragment wound injury 
involving muscle group XIV."  The Board noted that Muscle 
Group XIV acted to provide flexion to the knee joint, and 
thus the knee itself might be impacted by the veteran's shell 
fragment wound.  

On VA examination in November 2005, a VA examiner noted the 
veteran had osteoarthritis of the left knee.  However, 
regarding the question of whether this disability was related 
to his shell fragment wound in service, the examiner stated 
"I am unable to resolve this issue without resorting to mere 
speculation."  The parties to the Joint Motion determined 
this opinion did not satisfy the Board's October 2005 remand 
instructions, and on return of the appeal to the Board in 
April 2006, it should have again been remanded to the RO to 
ensure full compliance.  See Stegall, supra.  The appeal was 
returned to the Board and is now remanded to the RO for 
additional medical development.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007).  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine his 
current degree of disability resulting 
from his shell fragment wound to the left 
thigh, Muscle Group XIV.  He must be given 
adequate notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The claims file and a copy 
of this remand must be made available to 
the examiner and the examiner should 
indicate in his/her report that these 
records were reviewed.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner 
should identify any muscle groups affected 
by the veteran's shell fragment wound, as 
well as any impairment resulting therein, 
to include loss of strength, loss of 
tissue, atrophy, etc.  The examiner should 
also indicate complete range of motion in 
degrees for the left knee and whether the 
veteran experiences additional functional 
loss as a result of painful knee motion, 
instability, weakness, or lack of 
endurance of the knee joints.  The 
examiner should also indicate the presence 
and severity of any lateral instability or 
recurrent subluxation in the left knee.  
Finally, any other impairment related to 
the veteran's left knee should also be 
noted for the record.  For any impairment 
present in the left knee, the examiner 
should state whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that such 
impairment is due to or aggravated by the 
veteran's shell fragment wound to the left 
thigh.  The examiner must express his 
opinion in the terms set forth above (i.e. 
more likely than not, less likely than 
not, or at least as likely as not).  The 
clinical findings and reasons upon which 
any opinion is based should be clearly set 
forth.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



